Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/22 has been entered.
 
Claims 1, 3, 35, and 36 are pending. Applicant’s election without traverse of Group I (treatment by administering prostaglandin) remains in effect. Applicant has cancelled all claims to the elected species of PGE1. As this was a provisional species election, the bar against changing elected inventions by cancelling the elected subject matter set forth in §821.03 does not apply (MPEP §821.03). In this case, USPTO policy is such that the Examiner will then pick from amongst the remaining species, whereby this newly selected species will be treated as the elected species. The Examiner has selected PGA1 as the next elected species. Furthermore, a search for PGA1 has discovered art relevant to PGA2; as such, PGA1 and PGA2 are no longer considered separate species and are examined herein. As this species is/are rejected as set forth below, claims to non-elected species are withdrawn. Therefore, claim 36 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoon (US 20200038352; form 892). The effective filing date of Yoon is 9/20/16.
Regarding claim 1, Yoon teaches treatment of Parkinson’s disease (claim 13) by administering a prostaglandin (claim 11), wherein that prostaglandin is PGA1 or PGA2. As the method is one of treating Parkinson’s disease, the amount of PGA1 or PGA2 administered is necessarily an “effective amount”.
Regarding claim 35, Yoon teaches administering PGA1 or PGA2 as above.
Therefore, claims 1 and 35 are anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
Claims 1, 3, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 20200038352).
Claims 1 and 35 are anticipated as above and obvious for the same reasons, incorporated herein.
Regarding claim 3, Yoon teaches that Parkinson’s disease (PD) is a condition associated with Nurr1 dysfunction (claims 11 and 13; paragraph 6) and teaches the mechanism of efficacy for PGA1 and PGA2 is through activation of Nurr1 (paragraphs 6 and 39, figure 1). Yoon further teaches that chloroquine (CQ) is also a Nurr1 activator (paragraph 120). As CQ operates by the same therapeutic method—as well as being a known drug amenable for treatment of humans (antimalarial)—it would have been obvious to one of ordinary skill in the art to combine these two treatments because they would have both been expected to activate Nurr1, thereby treating Parkinson’s disease. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). See MPEP § 2144.06(I). In forming such a composition, it would logically follow that one would have found it obvious to use that composition for its intended purpose.
	Therefore, claims 1, 3, and 35 would have been obvious.

Claims 1, 3, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 20200038352) in view of Rawat (US 20150023930; previously cited).
It is the position of the Office that Yoon alone makes obvious the claims as described above and incorporated herein. However, it is additionally noted that Rawat explicitly teaches treating PD with CQ; see for example paragraphs 28, 136, 233, and claims 30, 38, and 39. For the same reasons above, e.g., 
Therefore, claims 1, 3, and 35 would have been obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649